UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D/A Amendment No. 1 to ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from January 26, 2008 to February 25, 2008 Commission File Number of issuing entity: 333-131374-47 Bear Stearns Mortgage Funding Trust 2007-SL2 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-131374 Bear Stearns Asset Backed Securities I LLC (Exact name of depositor as specified in its charter) EMC Mortgage Corporation (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 36-4608227 36-4608228 36-4608229 36-4608230 36-4608231 (I.R.S.
